Citation Nr: 1041814	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of arthroplasty of the right fifth toe, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION


The Veteran had active service from November 2001 until May 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In March 2010, the Board reviewed the claim and remanded the 
issue for additional development.  Such development has been 
conducted.


FINDING OF FACT

Arthroplasty of the right fifth toe has been productive of pain 
with sensations of heat at rest and on ambulation.


CONCLUSION OF LAW

The criteria for a compensable disability rating for arthroplasty 
of the right fifth toe have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5282 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of VA treatment.  Furthermore, the Veteran was afforded a 
VA examination in May 2010, during which the examiner was 
provided the Veteran's claims file for review, took down the 
Veteran's history, considered the lay evidence, laid a factual 
foundation for the conclusions reached, and reached conclusions 
based on the examination that are consistent with the record.  
The Board notes that it is "entitled to assume the competence of 
a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  
See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  
Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for arthroplasty of the right fifth 
toe is an appeal from the initial assignment of a disability 
rating in March 2008.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, the disability has not significantly changed and a 
uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded service 
connection for arthroplasty of the right fifth toe and granted a 
noncompensable evaluation effective August 30, 2007.  The 
Veteran's arthroplasty of the right fifth toe is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5282 (2010).  Under 
this Code, a noncompensable rating is warranted for hammer toe of 
single toes.  Id.  A 10 percent evaluation is called for with 
hammer toe of all toes, unilaterally, without claw foot.  Id.

In August 2007, the Veteran reported a history of right fifth toe 
bone removal.  On VA examination in October 2007, the Veteran 
endorsed intermittent pain in the right fifth toe depending on 
footwear.  She noted that pain was four of out of ten with a 
sensation of heat, and that it existed both at rest and on 
ambulation.  The Veteran utilized self-purchased inserts, which 
were effective, but no other assistive devices.  She was able to 
stand for one hour and walk for three miles.  The examiner noted 
that the Veteran had minimal hallux valgus deformity but no other 
abnormalities were seen in the right foot.

On VA examination in May 2010, a history of congenital hammertoe 
deformity of the fifth toe of both feet was given.  Hammer toe of 
the left fifth toe had been surgically corrected prior to 
military service, and the right fifth toe was repaired during 
service.  The Veteran indicated that the in-service repair had 
"healed well other than some mild rubbing" which was 
compensated for by wearing open-toed shoes.  At rest, on 
standing, and when walking there were no symptoms.  Neither 
crutches, a brace, cane, corrective shoes, nor shoe inserts were 
required as a result of the service-connected disability.  The 
appellant was able to engage in her usual occupation and daily 
activities such as operation a motor vehicle, dressing and 
undressing, and attending the needs of nature.  The right foot 
had a well-healed scar along the dorsum of the fifth toe, with a 
small, one half centimeter callous formation at the lateral 
aspect of the fifth toe without acute heat, redness, swelling, or 
tenderness.  There was no painful motion, edema, instability, or 
weakness, and gait was normal.  There were no hammertoes, high 
arch, claw foot, or other deformity.  Rather, the examiner noted 
that hammertoe had been surgically corrected.  The only diagnosis 
was of a right fifth toe hammertoe deformity, post-surgical 
repair.

After a careful review of the evidence above, the Board finds the 
Veteran's arthroplasty of the right fifth toe to be non-
compensably disabling.  The current noncompensable rating 
contemplates hammer toe of single toes.  38 C.F.R. § 4.71a, DC 
5282 (2009).  In order to warrant a higher evaluation, the 
evidence must show that the Veteran has hammer toe of all toes, 
unilaterally, without claw foot.  Id.

In this case, both 2007 and 2010 examinations indicate that the 
Veteran's right fifth toe is the only toe affected by her service 
connected disability, and that hammertoe of that foot was 
corrected surgically during service.  No deformities were noted 
in any of the other toes of either foot.

The Board has considered the applicability of ratings under other 
Codes within 38 C.F.R. § 4.71a.  In particular, during her 2007 
examination minimal hallux valgus was noted by the examiner.  
Under DC 5280, hallux valgus warrants a compensable rating on a 
showing of severe unilateral hallux valgus, equivalent to 
amputation of the great toe or when operated with restriction of 
the metatarsal head.  38 C.F.R. § 4.71a, DC 5280 (2009).  On 
examination hallux valgus was described as minimal and a 
restriction of the metatarsal head was not indicated in 2007.  
During her 2010 examination, no such disorder was indicated.

On review of the record, the Board finds the Veteran to be 
credible in her descriptions of symptoms relating to arthroplasty 
of the right fifth toe.  However, even accepting the Veteran's 
statements as true, the evidence of record does not provide a 
basis for a compensable evaluation.

The Board does note that there is a post-operative scar.  
However, the scar is well healed, with no lay or medical evidence 
of pain, tenderness or any functional impairment.  As such, a 
separate evaluation for the scar is not warranted. 

Based on the foregoing, the Board concludes that the Veteran's 
arthroplasty of the right fifth toe has been noncompensable 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

A compensable evaluation for arthroplasty of the right fifth toe 
is denied.


____________________________________________
H. N .SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


